UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-49784 Southern Connecticut Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Connecticut 06-1609692 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 215 Church Street, New Haven, Connecticut (Address of Principal Executive Offices) (Zip Code) (203) 782-1100 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of May 13 2013 Common Stock, $.01 par value per share 2,810,273 shares Table of Contents Part I – Financial Information Page Item 1. Financial Statements. Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 (unaudited) 3 Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 (unaudited) 4 Consolidated Statements of Comprehensive Loss for the three months ended March 31, 2013 and 2012 (unaudited) 5 Consolidated Statements of Changes in Shareholders’ Equity for the three months ended March 31, 2013 and 2012 (unaudited) 6 Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 43 Item 4. Controls and Procedures. 43 Part II - Other Information Item 1. Legal Proceedings. 44 Item 1A. Risk Factors. 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 44 Item 3. Defaults Upon Senior Securities. 44 Item 4. Mine Safety Disclosures. 44 Item 5. Other Information. 44 Item 6. Exhibits. 44 Signatures 46 2 Item 1. Financial Statements. SOUTHERN CONNECTICUT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2013 and December 31, 2012 March 31, December 31, ASSETS Cash and due from banks $ $ Short term investments Cash and cash equivalents Interest bearing certificates of deposit Available for sale securities (at fair value) Federal Home Loan Bank stock Loans receivable Loans receivable Allowance for loan losses ) ) Loans receivable, net Accrued interest receivable Premises and equipment Other real estate owned Other assets held for sale Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities Deposits Noninterest bearing deposits $ $ Interest bearing deposits Total deposits Capital lease obligations Accrued expenses and other liabilities Total liabilities Commitments and Contingencies Shareholders’ Equity Preferred stock, no par value; shares authorized: 500,000; none issued — — Common stock, par value $.01; shares authorized: 5,000,000; shares issued and outstanding: 2013 2,810,273; 2012 2,772,816 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss - net unrealized loss on available for sale securities — ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Notes to Consolidated Financial Statements 3 SOUTHERN CONNECTICUT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended March 31, 2013 and 2012 March 31, Interest Income: Interest and fees on loans $ $ Interest on securities 67 Interest on short-term and other investments Total interest income Interest Expense: Interest expense on deposits Interest expense on capital lease obligations Interest expense on repurchase agreements and other borrowings — 98 Total interest expense Net interest income Provision for loan losses — Net interest income after provision for loan losses Noninterest Income: Service charges and fees Loan prepayment fees Other noninterest income Total noninterest income Noninterest Expenses: Salaries and benefits Professional services Occupancy and equipment Data processing and other outside services FDIC Insurance Directors fees Insurance Other operating expenses Total noninterest expenses Net loss $ ) $ ) Basic and diluted loss per share $ ) $ ) See Notes to Consolidated Financial Statements 4 SOUTHERN CONNECTICUT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS For the Three Months Ended March 31, 2013 and 2012 March 31, Net loss $ ) $ ) Other comprehensive income (loss), net of taxes: Net change in unrealized holding gain (loss) on available for sale securities 75 ) Comprehensive loss $ ) $ ) See Notes to Consolidated Financial Statements 5 SOUTHERN CONNECTICUT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY For the Three Months Ended March 31, 2013 and 2012 Number Additional Other ofCommon Common Paid-In Accumulated Comprehensive Shares Stock Capital Deficit (Loss) Income Total Balance, December 31, 2011 $ $ $ ) $ ) $ Net loss — — — ) — ) Other comprehensive loss — ) ) Restricted stock compensation — — Balance, March 31, 2012 $ $ $ ) $ ) $ Balance, December 31, 2012 $ $ $ ) $ ) $ Net Loss — — — ) — ) Other comprehensive income — 75 75 Issuance of restricted stock ) — — — Balance, March 31, 2013 $ $ $ ) $
